Exhibit 10.1


MEZZANINE LOAN SALE AND PURCHASE AGREEMENT
This MEZZANINE LOAN SALE AND PURCHASE AGREEMENT (this “Agreement”) is entered
into as of the 20th of August, 2018 by RXR 11 JANE MEZZ LENDER LLC, a Delaware
limited liability company (“Seller”), and CLNC ML JANE NYC, LLC, a Delaware
limited liability company (“Purchaser”).
R E C I T A L S:
A.     Seller is the holder of the loan (the “Loan”) identified adjacent to
Seller’s name on Schedule I annexed hereto, made to JCM Jane Street Mezz, LLC
(the “Borrower”) in the original principal amount also set forth on Schedule I
annexed hereto.
B.    The Loan is evidenced and/or secured by the loan documents listed on
Schedule II annexed hereto (such loan documents, collectively, the “Loan
Documents”), including that certain Mezzanine Loan Agreement, dated as of August
1, 2017, between Seller and the Borrower (the “Loan Agreement”).
C.    Seller is party to that certain Intercreditor Agreement dated as of August
1, 2017 (the “Intercreditor Agreement”) by and between Seller and CIT Bank, N.A.
(“Senior Lender”) with respect to the Loan.
D.    Purchaser desires to acquire from Seller, and Seller desires to transfer
to Purchaser, all of Seller’s right, title and interest (as of the Closing Date,
as defined below) in the Loan, the Intercreditor Agreement and the Loan
Documents upon the terms and subject to the conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties and conditions hereinafter contained, the parties do
hereby agree as follows:
ARTICLE I

SALE AND PURCHASE OF THE LOAN AND THE LOAN DOCUMENTS
1.1    Sale and Purchase.    Subject to the terms and conditions hereinafter
specified, Seller shall sell, assign, transfer and convey to Purchaser, and
Purchaser shall purchase and accept and assume from Seller, all of Seller’s
right, title, interest and obligations in, to and under the Loan, the
Intercreditor Agreement and the Loan Documents (the “Loan Transfer”).
1.2    Purchase Price. The purchase price (the “Purchase Price”) for the Loan
and Loan Documents shall be equal to Twenty Million Dollars ($20,000,000), as
modified pursuant to Section 1.2(c) below, payable in cash as follows:
(a)    Intentionally omitted.





--------------------------------------------------------------------------------





(b)    On the Closing Date (as hereinafter defined), Purchaser shall deliver to
Seller the Purchase Price (as modified pursuant to Section 1.2(c) below).
(c)    The Purchase Price shall (i) be increased by any accrued but unpaid
interest under the Loan as of, but not including, the Closing Date, and (ii) be
decreased by the sum of (x) any principal payments made under the Loan between
the date hereof and the Closing Date, and (y) the yield maintenance premium paid
in connection with any such principal payments between the date hereof and the
Closing Date, to the extent that such yield maintenance premium (or applicable
portion thereof) relates to a period from and after the Closing Date; provided,
however, in no event shall the Purchase Price be reduced below zero (0). In
addition, if the Loan is repaid in full prior to the Closing, then the parties
shall have no obligation to effect the Loan Transfer.
Except as otherwise expressly specified to the contrary in this Agreement,
Purchaser shall have no right to terminate this Agreement.
1.3    Due Diligence.
(a)    Due Diligence Period. Purchaser shall have until 5:00 P.M., Eastern
Standard Time on the day prior to the Closing Date (the “Due Diligence
Expiration”) to complete its due diligence with respect to the Loan (including
with respect to the Loan Documents, the Property, any guarantor of the Loan, the
Borrower and the Mortgage Loan (as defined in the Loan Agreement)). For good and
valuable consideration (the receipt and sufficiency of each of which is hereby
acknowledged by Seller), Seller agrees that if Purchaser (in its sole and
absolute discretion and for any or no reason) determines that Purchaser is
unsatisfied with the results of its due diligence, then Purchaser (without cost
or liability to Purchaser) shall have the right to terminate this Agreement by
written notice to Seller given at any time prior to the Due Diligence
Expiration. Notwithstanding anything to the contrary in this Agreement, if such
written notice is sent by e-mail transmission such notice shall be deemed given
upon the sending of such e-mail transmission to the email address specified in
Section 8.1. If Purchaser duly terminates this Agreement in accordance with this
Section 1.3, then this Agreement shall be deemed terminated and of no further
force or effect, except for the provisions expressly stated to survive the
termination of this Agreement. If Purchaser does not duly terminate this
Agreement in accordance with this Section 1.3 by the Due Diligence Expiration,
then this Agreement shall remain in full force and Purchaser shall have no
further right to terminate this Agreement under this Section 1.3.
(b)    Indemnification; Discussions. Purchaser shall indemnify, defend and hold
harmless each Seller Party (as defined below) from and against any and all
liabilities, claims, losses, damages and expenses (including reasonable
attorneys' fees) that may be imposed on, incurred by, or asserted against Seller
(or any other Seller Party) to the extent relating to or arising out of any
physical due diligence conducted by or on behalf of the Purchaser, whether or
not such due diligence is permitted herein. The indemnification provisions of
the preceding sentence shall survive the Closing or termination of this
Agreement. Prior to Closing, in no event shall Purchaser or any of its
affiliates or agents commence any physical due diligence or testing at the
Property other than customary site tours approved by, and coordinated through,
Seller, and subject to the terms of the Loan Documents.


2

--------------------------------------------------------------------------------





1.4    Pre-Closing Payments. Subject to Section 1.2(c), to the extent that any
Seller Party receives any Pre-Closing Payments (as defined below), such
Pre-Closing Payments shall belong to Seller without credit to Purchaser at
Closing. As used herein, (i) “Seller Party” means Seller, any servicer of the
Loan, and any direct or indirect owner, agent, advisor, representative,
affiliate, employee, director, officer, partner, member, beneficiary, investor,
servant, shareholder, trustee, or contractor of Seller; and (ii) “Pre-Closing
Payments” means any payments of principal, interest or other amounts with
respect to the Loan that are made to any Seller Party prior to Closing from
whatever source.
1.5    Post-Closing Payments. To the extent that any Seller Party receives any
Post-Closing Payments (as defined below), such Post-Closing Payments shall
belong to Purchaser and shall be paid to Purchaser promptly upon receipt. As
used herein, “Post-Closing Payments” means any payments of principal, interest
or other amounts with respect to the Loan that are made to any Seller Party from
and after Closing by any obligor under the Loan or with respect to the
collateral for the Loan. This Section 1.5 shall survive the Closing.
1.6     Post-Signing Casualty or Condemnation Payments. To the extent that any
Seller Party receives any Post-Signing Casualty or Condemnation Payments (as
defined below), such Post-Signing Casualty or Condemnation Payments shall be
paid to Purchaser, if received prior to the Closing, at the Closing, and, if
received after the Closing, promptly upon receipt. As used herein, "Post-Closing
Casualty or Condemnation Payments" means any payments made to any Seller Party
with respect to any casualty or condemnation relating to the Property (as
defined in the Loan Agreement). This Section 1.6 shall survive the Closing.
1.7    Payments Generally. All cash payments by the Purchaser to Seller
hereunder shall be made in United States Dollars by wire transfer in immediately
available funds to the account or the address which Seller specifies in writing
from time to time.
ARTICLE II

THE CLOSING
2.1    Time and Place; Outside Date. (a)    The Closing shall occur on the
Scheduled Closing Date (or such earlier date as agreed to by the parties) (i) at
the offices of Haynes and Boone, LLP, 30 Rockefeller Plaza, 26th Floor, New
York, New York 10112, or (ii) at the request of either Seller or Purchaser,
through a customary escrow closing with a national title company selected by
Purchaser acting as the escrowee (such national title company is such capacity,
“Escrow Agent”).     
(b)    Notwithstanding anything to the contrary contained herein, if the Closing
has not occurred by the Outside Date, then either party (without cost or
liability to it) may terminate this Agreement upon notice to the other;
provided, however, that the right to terminate this Agreement pursuant to this
Section 2.1(b) shall not be available to any party whose breach of any
representation, warranty, covenant or agreement set forth in this Agreement has
been the cause of, or resulted in, the Closing not occurring prior to the
Outside Date.


3

--------------------------------------------------------------------------------





(c)    As used herein, the following terms have the following meanings:
“Closing” shall mean the consummation of the Loan Transfer, including the
payment, delivery and performance of all monies, items and obligations to be
paid, delivered and/or performed hereunder on the Closing Date.
“Closing Date” shall mean the date on which the Closing actually occurs, but
which shall be no later than the Scheduled Closing Date.
“Outside Date” shall mean March 31, 2019.
“Scheduled Closing Date” shall mean the date that is two (2) business days
following the date on which all of the conditions set forth in Section 2.2 and
Section 2.4 have been satisfied (or waived by the applicable party), other than
those conditions that can only be satisfied at Closing.
2.2    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the Loan Transfer on the Scheduled Closing Date is subject to the
fulfillment (or, in Seller’s sole discretion, the written waiver) of the
following conditions prior to or as of the Scheduled Closing Date:
(a)    the representations and warranties of Purchaser set forth on Exhibit A
attached hereto shall be true and correct as of the Closing Date;
(b)    Purchaser shall have paid Seller (or, if the Closing is occurring through
escrow, shall have delivered to Escrow Agent for payment to Seller upon
consummation of the Loan Transfer) the Purchase Price in the manner required by
Section 1.2 above;
(c)    NorthStar/RXR New York Metro Real Estate, Inc. (“Seller Parent”) shall
have received approval from its stockholders for the sale of all or
substantially all of its assets; and
(d)    Purchaser shall have delivered to Seller (or, if the Closing is occurring
through escrow, shall have delivered to Escrow Agent for delivery to Seller upon
consummation of the Loan Transfer) the documents described in Section 2.5 below,
and Purchaser shall have otherwise complied with its obligations under Section
2.5 below.
2.3    Obligations of Seller. On the Closing Date, Seller shall deliver or cause
to be delivered to Purchaser (or, if the Closing is occurring through escrow, to
Escrow Agent for delivery to Purchaser upon consummation of the Loan Transfer)
the following with respect to the Loan (such documents in clauses (a) through
(c) and (e) below, the “Transfer Documents”):
(a)    an original Assignment and Assumption of Loan Documents and Accounts in
the form attached hereto as Exhibit C (the “Assignment and Assumption”) executed
by Seller, pursuant to which the Loan Documents are assigned to Purchaser;


4

--------------------------------------------------------------------------------





(b)    the original executed promissory note identified on Schedule II, endorsed
by an allonge in the form of Exhibit D attached hereto;
(c)    an original Assignment and Assumption of Intercreditor Agreement in a
form reasonably acceptable to Seller and Purchaser (the “ICA Assignment and
Assumption”) executed by Seller, pursuant to which Seller’s rights under the
Intercreditor Agreement are assigned to Purchaser;
(d)    UCC-3 Assignments assigning to Purchaser the UCC-1 financing statements
as of record;
(e)    a notice letter from Seller to the Borrower informing Borrower of the
Loan Transfer and providing Purchaser’s notice information; and a notice letter
from Seller to the Senior Lender informing Senior of the Loan Transfer and
providing Purchaser’s notice information;
(f)    originals (or copies, to the extent Seller does not possess or control
originals) of all material Loan Documents;
(g)    an original (or copy, to the extent Seller does not possess or reasonably
control an original) of the Title Policy (as defined in the Loan Agreement);
(h)    the original limited liability company certificates that constitute part
of the Collateral (as defined in the Loan Agreement), together with an original
of the assignment/endorsement thereof “in blank” that was executed by the
Borrower;
(i)    any other documents reasonably deemed necessary by Purchaser to evidence
a transfer of the Loan and the related Loan Documents, provided, however, that
this Section 2.3(h) shall not obligate Seller to execute, acknowledge or deliver
any further documents or agreements or take any action that would or might
reasonably impose upon Seller any additional material liability or obligations
(beyond that imposed upon Seller under the other documents delivered, or
required to be delivered, by Seller at the Closing).
In addition, (i) in connection with the Closing, the parties will enter into a
settlement statement (the “Settlement Statement”) reasonably acceptable to the
parties, and (ii) to the extent not previously made available to Purchaser on a
website established by Purchaser with respect to the Loan, Seller shall use
commercially reasonable efforts to deliver to Purchaser the remainder of the
Loan File (as defined below) prior to Closing.
As used in this Agreement, the “Loan File” shall mean copies of Seller's file
related solely to the Loan, the Intercreditor Agreement, the Mortgage Loan or
the Property in the actual possession or reasonable control of Seller that
constitute environmental, appraisal, survey, seismic, property condition and
physical inspection reports prepared by Persons other than Seller, the payment
history of the Loan for the past twelve (12) months, the payment history of the
Mortgage Loan for the past twelve (12) months financial statements, the most
recent insurance policies and certificates, the original or a copy, where the
original is not in Seller’s possession or reasonable control, of the Title
Policy, copies of leases requested by Purchaser, the Condominium Documents (as
defined in the


5

--------------------------------------------------------------------------------





Loan Agreement), copies of any purchase and sale agreement with respect to any
condominium units at the Property, the most recent tenant estoppel certificates,
subordination, non-disturbance and attornment agreements, opinion letters from
Borrower’s counsel delivered at the closing of the origination of the Loan,
zoning reports relating to the Property, material written correspondence and
electronic correspondence to the extent material. Notwithstanding the foregoing,
a “Loan File” shall specifically exclude, and Seller shall have no obligation to
deliver, any draft documents, proprietary or privileged or internal
communications, or credit underwriting or due diligence analyses or data, or any
internal reports, correspondence, or memoranda.


2.4    Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the Loan Transfer on the Scheduled Closing Date is
subject only to the fulfillment (or, in Purchaser’s sole discretion, the written
waiver) of the following conditions prior to or as of the Scheduled Closing
Date:
(a)    the representations and warranties of Seller set forth on Exhibit B
attached hereto shall be true and correct as of the Closing Date (it being
agreed that updates in principal balances, escrows and the last date of interest
payments made shall be permitted and not considered a breach hereunder);
(b)    Seller Parent shall have received approval from its stockholders for the
sale of all or substantially all of its assets and Seller shall have notified
Purchaser of such approval; and
(c)    Seller shall have delivered to Purchaser (or, if the Closing is occurring
through escrow, shall have delivered to Escrow Agent for delivery to Purchaser
upon consummation of the Loan Transfer) the documents described in Section 2.3
above.
2.5    Obligations of Purchaser. On the Closing Date, Purchaser shall deliver,
or cause to be delivered, to Seller (or, if the Closing is occurring through
escrow, to Escrow Agent for delivery to Seller upon consummation of the Loan
Transfer) the following:
(a)    the Purchase Price in the manner required by Section 1.2 above;
(b)    an original Assignment and Assumption, executed by Purchaser; and
(c)    an original ICA Assignment and Assumption, executed by Purchaser;
together with an instrument pursuant to which Purchaser, on behalf of the lender
under the Loan, remakes the representations and warranties made by such lender
under the Intercreditor Agreement for the benefit of Senior Lender.
ARTICLE III
“AS IS” “WHERE IS” TRANSACTION
3.1    General. Purchaser does hereby acknowledge and agree that (a) Purchaser
is expressly purchasing the Loan “AS IS, WHERE IS, AND WITH ALL FAULTS” with
respect


6

--------------------------------------------------------------------------------





to all facts, circumstances, conditions and defects as of the Closing Date
(including (i) the matters described on Schedule III annexed hereto (the
“Existing Claims”)and (ii) all other facts, circumstances, conditions and
defects with respect to the Loan Documents, the Property, any guarantor of the
Loan and/or the Borrower); (b) Seller has specifically bargained for the
assumption by Purchaser of all risk of adverse conditions with respect to the
Loan (including with respect to the Loan Documents, the Property, any guarantor
of the Loan and/or the Borrower) and has structured the Purchase Price and other
terms of this Agreement in consideration thereof; and (c) Purchaser has been
given the full opportunity to conduct all of its desired due diligence with
respect to the Loan (including with respect to the Loan Documents, the Borrower,
any guarantors of the Loan, and the Property); and, therefore, upon Closing, (1)
Purchaser will be purchasing the Loan pursuant to its independent examination,
study, inspection and knowledge of the Loan and the Loan Documents, and (2)
Purchaser will be relying upon its own determination of the quality, value and
condition of the Loan (including the Loan Documents, the Borrower, any
guarantors of the Loan, and the Property) and not on any information provided or
to be provided by Seller or any other Seller Party, in each case, other than the
representations and warranties of Seller expressly set forth on Exhibit B hereto
or in Section 8.17. Without limiting the generality of the foregoing, if the
Loan or any aspect thereof (including the Property, any guarantor of the Loan
and/or the Borrower) is or becomes subject to or the subject of any claim,
action, lawsuit or other proceeding (collectively, "Claims"), including the
Existing Claims, any other litigation commenced against any Seller Party with
respect to the Loan or any bankruptcy filed by or against the Borrower or any
guarantor of the Loan, then Purchaser shall accept the Loan subject to such
Claims without any reduction to the Purchase Price (subject to Purchaser’s
rights under Section 1.3).
3.2    Loan Sale Without Recourse and Without Warranties or Representations by
Seller. NOTWITHSTANDING ANY CONTRARY PROVISION IN THIS AGREEMENT, THE SALE OF
THE LOAN TO PURCHASER UNDER THIS AGREEMENT SHALL BE WITHOUT RECOURSE TO ANY
SELLER PARTY, AND WITHOUT REPRESENTATION OR WARRANTY OF ANY NATURE BY ANY SELLER
PARTY (EXCEPT TO THE EXTENT EXPRESSLY MADE IN EXHIBIT B OR IN SECTION 8.17); AND
PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT EXPRESSLY MADE IN
EXHIBIT B OR IN SECTION 8.17, SELLER AND THE OTHER SELLER PARTIES HAVE NOT MADE,
DO NOT MAKE AND SPECIFICALLY DISCLAIM (AND PURCHASER IS NOT RELYING ON SELLER OR
ANY SELLER PARTY WITH RESPECT TO) ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, INCLUDING ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, OF, AS TO, CONCERNING OR WITH RESPECT TO THE
FOLLOWING: (A) THE LOAN; (B) THE MARKETABILITY, VALUE, QUALITY OR CONDITION OF
THE LOAN OR THE PROPERTY; (C) THE VALIDITY, ENFORCEABILITY, OR COLLECTIBILITY OF
THE LOAN OR ANY OF THE LOAN DOCUMENTS; (D) THE VALIDITY, PRIORITY, OR PERFECTION
OF ANY LIENS CREATED BY THE LOAN DOCUMENTS; (E) THE STATE OF TITLE, PRIORITY OF
LIENS, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, LEGAL COMPLIANCE, UTILITY
CAPACITY OR COMMITMENT FOR UTILITY CAPACITY, OPERATING HISTORY OR PROJECTIONS,


7

--------------------------------------------------------------------------------





VALUATIONS, GOVERNMENTAL APPROVALS OR GOVERNMENTAL REGULATIONS, COMPLIANCE WITH
SPECIFICATIONS, LOCATION, EXISTENCE OF OR COMPLIANCE BY ANY OF THE PROPERTY WITH
ANY FRANCHISE, MANAGEMENT OR OPERATING AGREEMENT, ANY LIQUOR, USE OR OCCUPANCY
PERMIT OR LICENSE, DESIGN, USE, QUALITY, DESCRIPTION, DURABILITY, OR QUALITY OF
MATERIAL OR WORKMANSHIP WITH RESPECT TO OR PERTAINING IN ANY MANNER TO THE
PROPERTY AND ALL IMPROVEMENTS LOCATED ON ANY OF THE PROPERTY; (F) THE COMPLIANCE
OF THE PROPERTY OR ANY COMPONENT THEREOF WITH ANY LEGAL REQUIREMENTS (INCLUDING
THE AMERICANS WITH DISABILITIES ACT OF 1990 (AS SET FORTH IN CHAPTER 126 OF
TITLE 42 OF THE UNITED STATES CODE) AND ALL REGULATIONS PROMULGATED THEREUNDER);
THE AVAILABILITY OF ANY LICENSES, PERMITS OR APPROVALS FOR THE PROPERTY OR ANY
COMPONENT THEREOF; OR THE AVAILABILITY OR FEASIBILITY OF ANY DEVELOPMENT OR
SIMILAR RIGHTS FOR THE PROPERTY OR ANY COMPONENT THEREOF; (G) THE COMPLIANCE BY
ANY SELLER PARTY OR ANY OTHER PERSON WITH ANY AND ALL APPLICABLE FEDERAL, STATE
OR LOCAL LAWS AND ALL RULES, REGULATIONS, OR ORDINANCES PROMULGATED PURSUANT
THERETO, PERTAINING TO OR IN ANY MANNER RELATED TO THE LOAN (INCLUDING THE
COMPLIANCE OF THE LOAN WITH ANY STATE OR FEDERAL USURY LAWS AND REGULATIONS
APPLICABLE THERETO); (H) THE ACCURACY OR COMPLETENESS OF ANY INFORMATION, DATA,
STATEMENTS, AMOUNTS OR SOURCES OF INFORMATION CONTAINED IN THE LOAN DOCUMENTS;
(I) BORROWER’S COMPLIANCE OR NON-COMPLIANCE WITH ANY TERM OR CONDITION OF THE
LOAN DOCUMENTS; (J) THE FINANCIAL CONDITION OF THE BORROWER OR ANY GUARANTOR OF
THE LOAN (INCLUDING THE EXISTENCE OR NON-EXISTENCE OF ANY BANKRUPTCY OR
INSOLVENCY PROCEEDINGS WITH RESPECT THERETO); (K) THE RELATIONSHIP BETWEEN
SELLER AND THE BORROWER AND/OR GUARANTORS UNDER THE LOAN; (L) THE CONDITION OF
THE LOAN AND LOAN DOCUMENTS; AND (M) ANY OTHER MATTERS PERTAINING TO THE LOAN,
THE BORROWER, ANY GUARANTOR OF THE LOAN OR THE PROPERTY. IN ADDITION, SELLER AND
SELLER PARTY EXPRESSLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. WITHOUT LIMITING THE
FOREGOING, NEITHER SELLER NOR ANY SELLER PARTY MAKES OR HAS MADE ANY
REPRESENTATION OR WARRANTY REGARDING THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
SUBSTANCES ON, UNDER OR ABOUT THE PROPERTY OR THE COMPLIANCE OR NONCOMPLIANCE OF
THE PROPERTY WITH ANY LEGAL REQUIREMENT REGARDING HAZARDOUS SUBSTANCES,
INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, THE SUPERFUND AMENDMENT AND REAUTHORIZATION ACT, THE RESOURCE CONSERVATION
RECOVERY ACT, THE FEDERAL WATER POLLUTION CONTROL ACT, THE FEDERAL ENVIRONMENTAL
PESTICIDES ACT, THE CLEAN WATER ACT, THE CLEAN AIR ACT, ANY SO CALLED FEDERAL,
STATE OR LOCAL “SUPERFUND” OR “SUPERLIEN” STATUTE, OR ANY OTHER STATUTE, LAW,
ORDINANCE, CODE, RULE, REGULATION, ORDER OR DECREE REGULATING, RELATING TO OR
IMPOSING LIABILITY (INCLUDING STRICT LIABILITY) OR STANDARDS OF CONDUCT
CONCERNING ANY HAZARDOUS


8

--------------------------------------------------------------------------------





SUBSTANCES (COLLECTIVELY, THE “HAZARDOUS SUBSTANCE LAWS”). FOR PURPOSES OF THIS
AGREEMENT, THE TERM “HAZARDOUS SUBSTANCES” SHALL INCLUDE, WITHOUT LIMITATION,
THOSE ELEMENTS OR COMPOUNDS WHICH ARE CONTAINED ON THE LIST OF HAZARDOUS
SUBSTANCES ADOPTED BY THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY AND THE
LIST OF TOXIC POLLUTANTS DESIGNATED BY CONGRESS OR THE ENVIRONMENTAL PROTECTION
AGENCY OR UNDER ANY HAZARDOUS SUBSTANCE LAWS. PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE LOAN
WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER AND SELLER
PARTY HAVE NOT MADE OR WILL BE OBLIGATED TO MAKE ANY INDEPENDENT INVESTIGATION
OR VERIFICATION OF SUCH INFORMATION AND EXCEPT AS SET FORTH IN EXHIBIT B OR IN
SECTION 8.17 SELLER AND SELLER PARTY MAKES NO REPRESENTATIONS AS TO THE ACCURACY
OR COMPLETENESS OF SUCH INFORMATION. PURCHASER AGREES CLOSING UNDER THIS
AGREEMENT SHALL CONSTITUTE AN ACKNOWLEDGMENT THAT THE LOAN WAS PURCHASED AND
ACCEPTED AT CLOSING WITHOUT REPRESENTATION OR WARRANTY (EXCEPT AS OUTLINED IN
EXHIBIT B OR IN SECTION 8.17 HEREOF), EXPRESS OR IMPLIED AND OTHERWISE IN AN “AS
IS”, “WHERE IS”, AND “WITH ALL FAULTS” CONDITION BASED SOLELY ON PURCHASER’S OWN
INSPECTION, AND WITHOUT LIABILITY BY OR RECOURSE TO SELLER OR ANY SELLER PARTY.
NO EVENT OR CONDITION SHALL ENTITLE PURCHASER TO HAVE THE LOAN REPURCHASED BY
SELLER.
3.3    Release. AS PART OF PURCHASER’S AGREEMENT TO PURCHASE AND ACCEPT THE LOAN
AND THE LOAN DOCUMENTS IN THEIR "AS-IS” AND “WITH ALL FAULTS” CONDITION AS OF
THE CLOSING DATE, AND TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER, UPON
CLOSING, DOES RELEASE, DISCHARGE AND FOREVER ACQUIT EACH SELLER PARTY FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN (AND DISCLOSED OR UNDISCLOSED) WHICH PURCHASER MIGHT HAVE ASSERTED OR
ALLEGED AGAINST SELLER OR ANY SELLER PARTY AT ANY TIME BY REASON OF OR ARISING
OUT OF ANY AND ALL ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS IN ANY WAY
PERTAINING TO THE LOAN, THE LOAN DOCUMENTS, THE BORROWER, ANY GUARANTOR OF THE
LOAN (TO THE EXTENT RELATING TO THE LOAN), THE PROPERTY OR ANY OTHER COLLATERAL
FOR THE LOAN, INCLUDING WITH RESPECT TO (I) THE SERVICING OF THE LOAN, (II) ANY
MATTERS ENUMERATED IN SECTION 3.2 ABOVE, AND/OR (III) ANY EXISTING OR FUTURE
CLAIMS RELATED TO THE LOAN, IN EACH CASE, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS OF THIS
ARTICLE 3, PURCHASER ACKNOWLEDGES AND AGREES THAT (A) IN RESPECT OF THE LOAN AND
THE LOAN DOCUMENTS, PURCHASER MAY ULTIMATELY RECEIVE AN AMOUNT LESS THAN THE
PURCHASE PRICE AND THAT PURCHASER SHALL HAVE NO RECOURSE AGAINST SELLER FOR


9

--------------------------------------------------------------------------------





SUCH DEFICIENCY OR OF THE PRINCIPAL, INTEREST, FEES, EXPENSES OR ANY OTHER
AMOUNTS OWING UNDER THE LOAN, OR UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH; IN EACH CASE, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, AND (B) FROM AND AFTER THE CLOSING DATE, SELLER SHALL
BE RELEASED FROM ALL SERVICING RESPONSIBILITIES FOR THE LOAN AND PURCHASER SHALL
ASSUME ALL RESPONSIBILITIES FOR THE SERVICING OF THE LOAN.
3.4    Survival. Seller and Purchaser acknowledge and agree that the provisions
of this Article 3 were a material factor in the determination of the Purchase
Price and shall survive the Closing.
3.5    No Abrogation of Representations and Warranties. Notwithstanding anything
to the contrary contained in this Article 3, nothing in Section 3.1, Section 3.2
or Section 3.3 shall relieve Purchaser of any right or remedy under this
Agreement if any of the representations or warranties of Seller set forth on
Exhibit B hereto or in Section 8.17 are inaccurate on the date hereof or on the
Closing Date.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
4.1    Purchaser Representations. Purchaser hereby makes in favor of Seller the
representations and warranties set forth on Exhibit A as of the date of this
Agreement and as of the Closing Date. Such representations and warranties shall
survive the Closing.
4.2    Seller Representations. Seller hereby makes in favor of Purchaser the
representations and warranties set forth on Exhibit B as of the date of this
Agreement and as of the Closing Date. Such representations and warranties shall
survive the Closing for ninety (90) days (the “Survival Period”) (and,
accordingly, any claim with respect to such representations and warranties that
is not brought within the Survival Period shall be deemed waived); provided,
however, that the Survival Period with respect to the representations and
warranties of Seller set forth in paragraphs 1, 2, 3, 4, 5, and 7 of Exhibit B
(the “Fundamental Representations”) shall be equal to the earlier of (1) the New
York statute of limitations, and (2) the indefeasible repayment in full of the
Loan. If the Closing shall take place without Purchaser making an objection to
an untrue representation or warranty on Exhibit B of which Purchaser shall have
actual knowledge as of the Closing Date, then Purchaser shall be deemed to have
waived all liability of Seller by reason of such untrue representation.
Notwithstanding anything to the contrary contained herein, Seller’s liabilities
and obligations for breaches of its representations and warranties set forth in
Exhibit B (other than the Fundamental Representations and the representations
and warranties of Seller set forth in clause (i) of paragraph 12 of Exhibit B
(collectively, the “Expanded Fundamental Representations”)) shall be capped, in
the aggregate, at five percent (5%) of the aggregate Purchase Price (as such
Purchase Price may be reduced pursuant to Section 1.2(c) hereof), and Seller’s
liabilities and obligations for breaches of the Expanded Fundamental
Representations shall be capped, in the aggregate, at the Purchase Price (as
such Purchase Price may be reduced pursuant to Section 1.2(c) hereof and which
shall be reduced subsequent to Closing by any future Loan


10

--------------------------------------------------------------------------------





repayments). Wherever in this Agreement the phrase “to Purchaser’s knowledge” or
Purchaser’s “actual knowledge” (or phrases of similar meaning) is used, the same
shall be deemed to mean and refer to the present, actual knowledge of Sujan
Patel and David Palamé and shall not be construed, by imputation or otherwise,
to refer to the knowledge of Purchaser or any parent, subsidiary or affiliate of
Purchaser or to any other director, partner, member, broker, officer, agent,
manager, representative or employee of Purchaser or to impose any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.
ARTICLE V

DEFAULT AND REMEDIES
5.1    Failure to Close; Purchaser’s Default. If a Purchaser Default Event (as
defined below) occurs, then Seller may (i) terminate this Agreement by written
notice to Purchaser and/or (ii) except as otherwise expressly provided in this
Agreement, exercise any other remedies available to it at law and in equity. For
purposes hereof, “Purchaser Default Event” shall mean (i) Purchaser materially
defaults in any of its obligations under Section 2.5 above, or (ii) any other
material default by Purchaser under this Agreement that is not cured by the
earlier of (x) the Scheduled Closing Date, or (y) the date that is ten (10) days
after Seller gives Purchaser notice thereof.
5.2    Seller’s Default. If a Seller Default Event (as defined below) occurs,
then Purchaser may (i) terminate this Agreement by written notice to Seller
and/or (ii) except as otherwise expressly provided in this Agreement, exercise
any other remedies available to it at law and in equity. For purposes hereof,
“Seller Default Event” shall mean Seller materially defaults in any of its
obligations under Section 2.3 above, other than its obligations under Section
2.3(b) (it being understood and agreed that a breach of Section 2.3(b) shall
nonetheless constitute a failure of a condition precedent.
5.3    Cumulative Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. If a party breaches
any of its obligations hereunder, then (except as otherwise expressly provided
herein) the other party shall entitled to all remedies available to it at law
and in equity (provided that, in the case of a breach of a representation or
warranty by Seller, all applicable limitations in Section 4.2 shall apply). The
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Except as set forth in this Section
5.3, it is agreed that prior to the termination of this Agreement pursuant to
Section 1.3, Section 5.1 or Section 5.2, the non-breaching party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
by any other party and to specifically enforce the terms and provisions of this
Agreement (including, without limitation, to enforce Purchaser’s obligation to
pay the Purchase Price). The parties’ right of specific enforcement is an
integral part of the transactions contemplated by this Agreement and each party
hereby waives any objections to the grant of the equitable remedy of specific
performance to prevent or restrain breaches of this Agreement by any other party
(including any objection on the basis that


11

--------------------------------------------------------------------------------





there is an adequate remedy at law or that an award of specific performance is
not an appropriate remedy for any reason at law or equity), and each party shall
be entitled to an injunction or injunctions and to specifically enforce the
terms and provisions of this Agreement to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement all in accordance with the terms
of this Section 5.3 (including, without limitation, to enforce Purchaser’s
obligation to pay the Purchase Price). In the event any party seeks an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, such party shall not be
required to provide any bond or other security in connection with such order or
injunction all in accordance with the terms of this Section 5.3.
5.4    Survival. Except as otherwise expressly set forth in this Agreement, no
provisions of this Agreement shall survive the Closing (which, for purposes of
this Section 5.4, shall be deemed to occur upon delivery of the Assignment and
Assumption) or the termination of this Agreement.
5.5    Survival. The provisions of this Article 5 shall survive the Closing or
the termination of this Agreement.
ARTICLE VI

COSTS AND EXPENSES
6.1    Closing Costs. Purchaser shall be responsible for, and shall pay at
Closing, the following (the “Purchaser Closing Costs”): all escrow, transfer,
filing and recording fees, taxes, costs and expenses applicable to the
conveyance of the Loan to Purchaser, including any realty transfer, mortgage
assignment, documentary and similar taxes payable in connection with the filing
or recording of any Closing document contemplated hereby (including such of the
foregoing as may by custom or legal requirement be payable by a seller of loans,
but excluding any assignments of the Loan occurring prior to the transfer to
Purchaser hereunder). Purchaser shall also be responsible for paying (i) all of
its diligence costs, and (ii) the title insurance premium for any title
insurance policy or endorsement obtained by Purchaser. Attorneys' fees
pertaining to the negotiation of this Agreement and/or the Closing shall be
borne by the party incurring such fees. The provisions of this Article shall
survive the Closing.
ARTICLE VII

CERTAIN PRE AND POST CLOSING RIGHTS AND OBLIGATIONS.
7.1    Pre-Closing Covenants. Prior to Closing, Seller shall service and manage
the Loan using its good faith business judgment in its ordinary course of
business and customary practices as if it continued to hold the Loan for its own
account, including, without limitation, with respect to insurance matters.
Notwithstanding anything in this Agreement, Seller will not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, make any material decision with respect to the operation
of the Loan, the Loan Documents or the Intercreditor Agreement, including
engaging and replacing any servicer for


12

--------------------------------------------------------------------------------





the Loan and modifying any material terms of any servicing arrangement (for the
avoidance of doubt, excluding decisions relating to the day-to-day
administration and servicing of Loan); provided, that routine construction and
loan administration related consents and decisions available to Seller under the
Loan Documents (e.g., major trade contracts, change orders, etc.) shall not
constitute material decisions so long as they do not materially affect the scope
or nature of the project as a residential condominium building; it being agreed,
for the avoidance of doubt, that any decision of Seller to pay or advance any
sum of money under the Loan Documents (other than sums of money for which
Borrower is required to reimburse the Mezzanine Lender in an amount not exceed
$5,000 outstanding at any one time) shall constitute a material decision.
Purchaser, at or prior to Closing, shall deliver the notice required to be
delivered under Section 4(b) of the Intercreditor Agreement and shall deliver to
Senior Lender any information and documentation requested by Senior Lender under
such Section (and if such information and/or documentation is so requested,
Purchaser shall provide evidence reasonably acceptable to Lender that Senior
Lender has so approved all such information and documentation so requested).
7.2    Intentionally Omitted.
7.3    IRS Reporting. Purchaser shall submit Internal Revenue Service Form 1098
and 1099 Information Returns for the Loan for the entire year of the year in
which the Closing Date occurs, and Seller will make commercially reasonable
efforts to provide necessary data for same.
7.4    Indemnitees and Guarantees. Nothing in this Agreement or any documents
delivered pursuant to this Agreement will prejudice Seller from seeking the
benefit of any environmental indemnity or guaranty delivered by any guarantor or
indemnitor in connection with the Loan to the extent permitted by applicable law
and by the terms of the applicable environmental indemnity or guaranty and
provided further that the rights of the then holder of the Loan are not reduced
or impaired in any material respect.
7.5    Further Assurances. At any time and from time to time after the Closing,
Seller and Purchaser shall, at the reasonable request of the other, execute and
deliver any further documents or agreements and take such further actions as may
be reasonably required for carrying out the intentions or facilitating the
consummation of this Agreement; provided, however, that this Section 7.5 shall
not obligate either party hereto to execute, acknowledge or deliver any further
documents or agreements or take any action that would or might reasonably impose
upon such party any additional material liability or obligations (beyond that
imposed upon it under the documents delivered, or required to be delivered, by
such party at the Closing, and the provisions of this Agreement which survive
the Closing).
7.6    Survival. All the provisions in Sections 7.2 through and including 7.5
shall survive the Closing.


13

--------------------------------------------------------------------------------





ARTICLE VIII

MISCELLANEOUS
8.1    Notices. All notices, demands or other communications of any type (herein
collectively referred to as “Notices”) given by the parties, whether required by
this Agreement or in any way related to the contemplated transaction, shall be
void and of no effect unless given in accordance with the provisions of this
Section 8.1 All notices shall be in writing and shall be sent to the party to
whom the Notice is directed at the following addresses:
If to Purchaser, as follows:

CLNC ML Jane NYC, LLC
c/o Colony Credit Real Estate, Inc.
515 S. Flower Street
44th Floor
Los Angeles, CA 90071
Attention: General Counsel
 
with a copy to:


Haynes and Boone, LLP
30 Rockefeller Plaza
26th Floor
New York, NY 10112
Attention: Steven Koch and Brad Lavender
Email: Steven.Koch@haynesboone.com; and brad.lavender@haynesboone.com


If to Seller, as follows:
RXR 11 Jane REIT LLC
c/o RXR Realty LLC, 625 RXR Plaza
Uniondale, NY  11556
Attn: Jason Barnett
Email: jbarnett@rxrrealty.com


with copies to:


Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attn: Aaron Beim
Email: abeim@gibsondunn.com


14

--------------------------------------------------------------------------------





All Notices shall be sent either by (1) personal delivery with receipt
acknowledged in writing, (2) United States Mail, postage prepaid, as a
registered or certified item, return receipt requested, (3) national prepaid
overnight delivery service or (4) e-mail, provided that such e-mail transmission
is confirmed within one Business Day (as defined below) thereafter in the manner
set forth in either clause (1), (2) or (3) of this sentence. Each Notice sent by
hand delivery or by national prepaid overnight delivery service shall be
effective when received or refused by the party to whom the same is directed.
Each Notice sent by certified or registered mail shall be deemed given when
actually delivered as documented in a delivery receipt on the date of receipt or
refusal as indicated on the return receipt. Each Notice sent by e-mail
transmission shall be deemed given upon confirmation of receipt when transmitted
by e-mail transmission during standard business hours on a Business Day (i.e.,
from 8:00 a.m. to 6:00 p.m., NY time) (or, if delivered after such business
hours, on the next Business Day). Either party hereto may change the address for
Notice specified above by giving the other party ten (10) days’ advance written
notice of such change of address. Any Notice may be given either by a party
hereto or by such party’s attorney. As used herein, “Business Day" shall mean
all days except Saturdays, Sundays and the days observed as public holidays by
the Federal government or the New York State or New York City governments.


8.2    Construction. Where required for proper identification, words in the
singular shall include the plural; the masculine gender shall include the neuter
and the feminine, and vice versa. As used in this Agreement, (i) the terms
“herein” “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement as a whole, and not to any particular
Section, unless expressly so stated, (ii) the term “including”, whenever used
herein, shall mean “including without limitation”, except in those instances
where it is expressly provided otherwise, and (iii) the term “person” shall mean
a natural person, a partnership, a corporation, a limited liability company,
and/or any other form of business or legal association or entity.
8.3    Modification. This Agreement may not be modified or amended except by an
agreement in writing signed by both the parties. The parties may waive any of
the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.
8.4    Headings. The descriptive headings of the several Articles, sections and
paragraphs contained in this Agreement are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.
8.5    Entire Agreement. This Agreement, including the exhibits hereto, and the
documents to be executed and delivered at the Closing, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understanding of the
parties in connection therewith. No representation, warranty, covenant,
agreement or condition not expressed in this Agreement or the documents and
instruments executed at or in connection with the Closing shall be binding upon
the parties hereto or shall affect or be effective to interpret, change or
restrict the provisions of this Agreement.


15

--------------------------------------------------------------------------------





8.6    Multiple Originals. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.
8.7    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
8.8    Binding Effect; Limitation on Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, legal representatives and assigns. Except in connection with an
assignment of a Loan in accordance with Section 8.19, Seller shall not assign or
otherwise transfer this Agreement without the prior written consent of
Purchaser. Purchaser may not assign or otherwise transfer this Agreement (or any
rights hereunder or in Purchaser) or permit the direct or indirect transfer of
interests in Purchaser (other than to the extent such transfer is of no more
than fifty percent (50%) of the direct or indirect interests in, and does not
result in the change of control of, Purchaser) without the prior written consent
of Seller, which consent Seller may grant or withhold in its sole and absolute
discretion; provided, however, that Purchaser shall have the right to assign
this Agreement to an affiliate of Purchaser (who is under common control with
Purchaser or is at least fifty percent (50%) owned and controlled by Purchaser)
without the consent of Seller upon notice to Seller and only so long as such
assignee assumes all of Purchaser’s obligations hereunder (arising prior to, on
or after such transfer). Any transfer or assignment Purchaser in violation of
this Section 8.8 shall be void and shall constitute a default hereunder. Any
transfer or assignment by Purchaser or Seller in violation of this Section 8.8
shall be void and shall constitute a default hereunder.
8.9    No Personal Liability. No direct or indirect owner, agent, advisor,
representative, affiliate, employee, director, officer, partner, member,
beneficiary, investor, servant, shareholder, trustee, attorney or contractor of
Purchaser or any Seller Party shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any other agreement
made or entered into under or pursuant to the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter. Notwithstanding any provision of this Agreement or any
document delivered pursuant to this Agreement to the contrary, Seller and
Purchaser shall not be liable under this Agreement or any other document
delivered pursuant to this Agreement under any circumstances for punitive,
exemplary, or special damages, or consequential damages measured by alleged
“lost profits” or “lost opportunities”.
8.10    No Presumption Against Drafter. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.
8.11    Waiver of Jury Trial. PURCHASER AND SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE THE RIGHT TO A JURY TRIAL IN ANY ACTION, SUIT OR
PROCEEDING ARISING FROM OR RELATED TO THIS AGREEMENT.


16

--------------------------------------------------------------------------------





8.12    No Recording. Neither this Agreement nor any memorandum hereof may be
recorded without first obtaining Seller’s consent thereto. The recording of this
Agreement without Seller’s consent (to be exercised in Seller’s sole and
absolute discretion) shall be a default by Purchaser hereunder.
8.13    Third Party Beneficiary. This Agreement is solely for the benefit of
Seller and Purchaser. No other person, party or entity shall have any right
hereunder nor shall any other person, party or entity be entitled to rely upon
the terms, covenants and provisions contained herein.
8.14    Jurisdiction and Service of Process. The parties hereto agree to submit
to non-exclusive jurisdiction in the State of New York in any action or
proceeding arising out of this Agreement and, in furtherance of such agreement,
the parties hereby agree and consent that without limiting other methods of
obtaining jurisdiction, personal jurisdiction over the parties in any such
action or proceeding may be obtained within or without the jurisdiction of any
court located in New York and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon the parties by registered or certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Each party hereto expressly
waives any and all rights that it may have to make any objections based on
jurisdiction or venue to any action brought to enforce this Agreement in any
such court in accordance with the above provisions.
8.15    Confidentiality. Purchaser agrees that (i) all written documentation and
other information furnished by (or on behalf of) Seller to Purchaser concerning
the Loan or Property and (ii) the results of Purchaser's due diligence with
respect to the Loan and/or the Property (all of the foregoing items and
information in the preceding clauses (i) through (ii) being collectively
referred to herein as the "Confidential Information"), shall be treated
confidentially as hereinafter provided. Purchaser agrees (x) to keep all
Confidential Information strictly confidential, and (y) not to use the
Confidential Information for any purpose other than Purchaser’s acquisition of
the Loan pursuant to this Agreement; provided, however, that (x) the
Confidential Information may be disclosed to the directors, officers, employees,
investors and partners of Purchaser, and to Purchaser's, lender, attorneys,
accounting firm, architects and similar consultants (all of whom are
collectively referred to as "Related Parties") who need to know such information
in connection with Purchaser’s acquisition of the Loan; and (y) the term
“Confidential Information” shall not include any information that is a matter of
public record or is provided in other sources readily available to the public
other than as a result of disclosure thereof by Purchaser or Related Parties.
The Related Parties shall be informed of the confidential nature of the
Confidential Information and shall be directed in writing (or by e-mail) to keep
all such information in the strictest confidence and not to use such information
for any purpose unrelated to Purchaser’s acquisition of the Loan pursuant to
this Agreement (and Purchaser shall be responsible for any failure by any of the
Related Parties to keep such information confidential or for the use by any
Related Parties of any Confidential Information for any purpose other than
Purchaser’s acquisition of the Loan pursuant to this Agreement). The provisions
of this Section 8.15 shall survive the termination of this Agreement, provided,
however, except as set forth below, Purchaser shall have no obligations under
this Section 8.15 that first arise from and after Closing.


17

--------------------------------------------------------------------------------





8.16    Severability. In the event that any of the provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
8.17    Broker. Each of Seller and Purchaser hereby represents and warrants to
the other that it has not dealt with any broker or finder in connection with the
sale and purchase of the Loan hereunder. Each party agrees that it shall defend,
indemnify and hold harmless the other party from and against any claim for a
commission, fee or other compensation by reason of the sale and purchase of the
Loan hereunder (including all costs and expenses associated with such claim,
including reasonable attorneys’ fees), made by any other broker or other person
with whom the indemnifying party has dealt and the other party has not dealt in
connection with the transactions contemplated hereby. This Section 8.17 shall
survive the termination of this Agreement or the Closing.
8.18    Intentionally Omitted.
8.19    Pre-Closing Transfer of Loan to Seller Affiliate. Seller may, at any
time prior to Closing, transfer the Loan to a Seller Affiliate (as defined
below), so long as, simultaneously with such transfer, (i) Seller assigns this
Agreement to such Seller Affiliate, and (ii) such Seller Affiliate assumes all
the obligations and liabilities of Seller under this Agreement. Upon (x) such a
transfer and assignment to a Seller Affiliate, and (y) the assumption by such
Seller Affiliate of the obligations and liabilities of Seller hereunder, such
Seller Affiliate shall automatically become the “Seller” hereunder as if it
originally executed this Agreement as “Seller” hereunder, although the Seller
shall not be released from any obligations and liabilities under this Agreement.
As used herein, “Seller Affiliate” means any entity that is directly or
indirectly controlled or managed by Seller Parent or its affiliates.
8.20    Time of Essence. Time is of the essence of this Agreement, including the
performance of the obligations of each of the parties hereunder; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a day that is not a Business Day, then, in such event, the time of such
period shall be extended to the next Business Day.
8.21    Attorneys’ Fees, Costs and Expenses. If either Seller or Purchaser
commences an action against the other to enforce any of the provisions of this
Agreement or because of a breach by either party of any of the provisions of
this Agreement, the losing party will pay to the prevailing party reasonable
attorneys’ fees, costs and expenses incurred in connection with the prosecution
or defense of such action.
[REMAINDER OF PAGE INTENTIONALLY BLANK]
    


18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PURCHASER:


CLNC ML Jane NYC, LLC,
a Delaware limited liability company




By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President






[Signature Page to Mezzanine Loan Sale and Purchase Agreement]

--------------------------------------------------------------------------------






SELLER:


RXR 11 JANE MEZZ LENDER LLC,
a Delaware limited liability company




By: /s/ Jason Barnett
Name: Jason Barnett
Title: Authorized Person






[Signature Page to Mezzanine Loan Sale and Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


Purchaser Representations and Warranties


Purchaser hereby represents and warrants to Seller that, as of the date hereof
and as of the Closing Date:
(a)    Purchaser is duly organized, validly existing and in good standing under
the laws of the jurisdiction under which it was organized and has the full
corporate power, authority and legal right to acquire and assume the Loan and
the Loan Documents and to execute, deliver and perform this Agreement and the
Transfer Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby;
(b)    the execution and delivery of this Agreement and the Transfer Documents
to which it is a party by Purchaser does not, and the performance of, and
compliance with, the terms of this Agreement and the Transfer Documents to which
it is a party by Purchaser will not, conflict with any provision of any law or
resolution to which Purchaser is subject or violate its organizational documents
or conflict with or constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, or result in the
breach of, any agreement or other instrument to which it is a party or that is
applicable to Purchaser or any of its assets, or any order or decree applicable
to Purchaser and such execution, delivery and performance will not result in the
creation or imposition of any lien on Purchaser’s assets or properties;
(c)    this Agreement and the Transfer Documents to which Purchaser is a party
have been duly authorized, executed and delivered by Purchaser and this
Agreement and the Transfer Documents to which Purchaser is a party constitute
valid and legally binding obligations of Purchaser enforceable in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), and except that the enforcement of rights with respect to indemnification
and contribution obligations may be limited by applicable law;
(d)    Purchaser has obtained all consents, approvals, authorizations and orders
of any courts or governmental agencies or bodies required for the due execution,
delivery and performance by Purchaser of this Agreement and the Transfer
Documents to which it is a party and shall obtain all consents, approvals,
authorizations and orders of any courts or governmental agencies or bodies
required for the due execution, delivery and performance by Purchaser of any
documents executed in connection with the transactions contemplated by this
Agreement and the Transfer Documents to which it is a party; and
(e)    Neither Purchaser nor, to Purchaser’s knowledge, any of its respective
officers, directors, shareholders, partners, managers, members or affiliates
(including without limitation indirect holders of equity interests in Purchaser)
is an entity or person (i) that is listed in the Annex to, or is otherwise
subject to the provisions of Executive Order 13224 issued on September 24, 2001
("EO13224"), (ii) whose name appears on the United States Treasury Department's
Office





--------------------------------------------------------------------------------





of Foreign Assets Control ("OFAC") most current list of "Specifically Designated
National and Blocked Persons" (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports "terrorism", as that term is defined in EO3224, or (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (any and all parties or persons described in clauses (i) – (v) above are
herein referred to as a "Prohibited Person").
(f)    Purchaser is a Qualified Transferee (as such term is defined in the
Intercreditor Agreement).









--------------------------------------------------------------------------------





EXHIBIT B
Seller Representations and Warranties

Seller hereby represents and warrants to Purchaser that, as of the date hereof
and as of the Closing Date (it being agreed that updates in principal balances,
escrows and the last date of interest payments made shall be permitted and not
considered a breach hereunder):
1)
Subject to receipt of its stockholders’ approval, Seller has full right and
authority to sell, assign and transfer the Loan and the Loan Documents and to
execute, deliver and perform this Agreement and the Transfer Documents and to
consummate the transactions contemplated hereby, and all actions necessary to
authorize the foregoing have been duly taken or will be taken by the Closing
Date.

2)
Subject to receipt of Seller’s stockholders’ approval, the Agreement has been
(and upon execution and delivery thereof, the Transfer Documents shall be) duly
authorized, executed and delivered by Seller and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium or other laws relating to
or affecting the enforcement of creditors' rights or by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

3)
Seller is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was organized.

4)
Subject to receipt of Seller’s stockholders’ approval, no consent, approval,
authorization, or order of, or registration or filing with, or notice to, any
court or governmental agency or body having jurisdiction or regulatory authority
over Seller or of any other third party is required for Seller's execution and
delivery of this Agreement or the Transfer Documents or the actions contemplated
thereby or, to the extent required, such approval has been obtained or will be
obtained by the Closing Date.

5)
Subject to receipt of Seller’s stockholders’ approval, the execution, delivery,
and performance of this Agreement and the Transfer Documents do not, and the
performance of, and compliance with, the terms of this Agreement and the
Transfer Documents by Seller, will not conflict with any provision of any law or
resolution to which Seller is subject or violate its organizational documents or
conflict with or constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any agreement or other instrument to which it is a party or that is applicable
to Seller or any of its assets, or any order or decree applicable to Seller and
such execution, delivery and performance will not result in the creation or
imposition of any lien on Seller’s assets or properties;






--------------------------------------------------------------------------------





6)
Neither Seller nor, to Seller’s knowledge, any of its respective officers,
directors, shareholders, partners, managers, members or affiliates (including
without limitation indirect holders of equity interests in Seller) is an entity
or person (i) that is listed in the Annex to, or is otherwise subject to the
provisions of EO13224, (ii) whose name appears on OFAC’s most current list of
"Specifically Designated National and Blocked Persons" (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits,
threatens to commit or supports "terrorism", as that term is defined in EO3224,
or (iv) is subject to sanctions of the United States government or is in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001.

7)
Immediately prior to the sale, transfer and assignment to Purchaser, Seller had
good and marketable title to, and was the sole owner of, the Loan and each of
the Loan Documents, in each case, free and clear of all liens, encumbrances,
pledges, participations, charges or security interests, and none of the Loan,
the Loan Documents or the Collateral have been released by Seller from the liens
of the applicable Loan Documents.

8)
There are no legal actions, suits or similar proceedings pending or threatened
in writing against Seller which, in any such case and if adversely determined,
would reasonably be expected to materially and adversely affect Seller’s ability
to consummate the transactions contemplated hereby.

9)
Seller has not received written notice that (or otherwise has knowledge that)
the Borrower, Mortgage Borrower (as defined in the Loan Agreement) or any
guarantor related to the Loan is or has been a debtor in any state or federal
bankruptcy or insolvency proceeding.

10)
To the actual knowledge of Seller, there are no material actions, suits,
arbitrations or governmental investigations or proceedings by or before any
court or other governmental authority or agency now pending against Borrower,
Mortgage Borrower or the Property which, if determined against Borrower,
Mortgage Borrower or the Property, would materially and adversely affect the
value of the Property or the security intended to be provided with respect to
the Loan or the Mortgage Loan.

11)
Schedule II sets forth a true, correct and complete list of each of the material
Loan Documents (as such term is defined in the Loan Agreement for the Loan),
none of which has been affirmatively waived, modified, released or cancelled in
any material respect (including, without limitation, any forbearance agreements
or releases of collateral other than releases of reserves and escrows (it being
understood and agreed that any releases of funds from any Accounts (as defined
in paragraph 12 below) from and after the date of this Agreement shall be in
accordance with the Loan Documents)), in each case, except to the extent
specified on such Schedule II. Seller has delivered to Purchaser (or made
available to Purchaser on a website established by Purchaser with respect to the
Loan (the “Diligence Website”)) true, correct and complete copies of each of the
documents listed on Schedule II.






--------------------------------------------------------------------------------





12)
Schedule I (which Schedule shall be updated by Seller as of the Closing)
accurately describes (i) the unpaid principal amount of the Loan, and (ii) the
amount as of the date specified in Schedule I or the Business Day immediately
prior to Closing, as applicable, of any escrow or reserve (including, without
limitation, any cash management, deposit, clearing account or similar accounts
(collectively, the “Accounts”)) held by or on behalf of Seller with respect to
the Loan. The Loan is not more than thirty (30) days past due. There are no
future funding obligations with respect to the Loan.

13)
Seller has not sent or received any written notices of default in connection
with the Loan and, to the actual knowledge of Seller, no monetary event of
default or material non-monetary event of default exists under the Loan
Documents as of the date hereof. Seller has not received any written
communications actually alleging any actual or potential claims, counterclaims,
offsets, defenses or lender liability in connection with the Loan, and to the
actual knowledge of Seller, no such claims, counterclaims, offsets or liability
exist.



14)
To the actual knowledge of Seller, no material casualty or condemnation has
occurred at the Property.

15)
To Seller’s actual knowledge, Seller has delivered, or made available to
Purchaser on the Diligence Website, true, correct and complete (in all material
respects) copies of all material Senior Loan Documents (as defined in the
Intercreditor Agreement).

16)
To Seller’s knowledge, the outstanding unpaid principal balance of the Mortgage
Loan as of the date hereof is $14,881,090.15.

17)
Seller has not given any written notice of default under the Intercreditor
Agreement (other than any default that has been cured); and, to the Sellers’s
actual knowledge, no event of default (or event which, with the passage of time
or with notice and the expiration of any applicable grace or cure period, would
constitute a material event of default) exists under the Intercreditor
Agreement. Seller has delivered, or made available to Purchaser on the Diligence
Website, a true, correct and complete (in all material respects) copy of the
Intercreditor Agreement (including all amendments and modifications thereto).

18)
Seller has not received any written notice of default under the Intercreditor
Agreement (other than any default that has been cured); to Seller’s actual
knowledge, the Seller is not in default under the Intercreditor Agreement; and
no party with respect to the Intercreditor Agreement has asserted or, to
Seller’s knowledge, threatened in writing, any claim, counterclaim or defense,
in each case in writing, against Seller under the Intercreditor Agreement.
Without limiting the generality of the foregoing, all of the representations and
warranties made by Seller in the Intercreditor Agreement were true and correct
in all material respects when made and as of the date hereof.

 
19)
Seller has not received from any party any written notice of a default or event
of default under the Senior Loan Documents (as defined in the Loan Agreement) or
the taking by Senior Lender (as defined in the Intercreditor Agreement) of any
Enforcement Action (as defined in the Intercreditor Agreement).

 





--------------------------------------------------------------------------------





20)
There is no pending (or, to Seller’s actual knowledge, threatened in writing)
litigation against Seller with respect to the Intercreditor Agreement.

 
21)
To Seller’s actual knowledge, no portion of the Property has been released from
the lien of the Senior Mortgage (as defined in the Intercreditor Agreement).

 
22)
Seller has not made any claim with respect to the Title Policy (as defined in
the Loan Agreement)



When the term “Seller's knowledge” or “Seller’s actual knowledge” or terms of
similar import are used herein, it means, as to a Loan, the actual (and not
constructive) current awareness of David Schwarz and Ann Harrington.





--------------------------------------------------------------------------------







EXHIBIT C
ASSIGNMENT OF LOAN DOCUMENTS AND ACCOUNTS


[SELLER NAME] ("Assignor"), whose address is c/o ______________________, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby assigns, transfers, sets over and conveys to [BUYER NAME]
("Assignee"), whose address is [BUYER ADDRESS], all Assignor's right, title and
interest in and to the documents described on Schedule A1 attached hereto (the
“Loan Documents”), as the same may have been assigned, amended, supplemented,
restated or modified, and all of Assignor’s right, title and interest in and to
the accounts described on Schedule B attached hereto (the “Accounts”)2.


TO HAVE AND TO HOLD the same unto Assignee and its successors and assigns
forever.


This Assignment is made without recourse or representation or warranty, express,
implied or by operation of law, of any kind and nature whatsoever.


The foregoing paragraph shall not impair Assignor's representations and
warranties pursuant to Section 4.2 of the Mezzanine Loan Sale and Purchase
Agreement dated August 20, 2018 between the Assignor and Assignee.


Assignee assumes and agrees to discharge, perform, pay and be liable for all
duties, obligations and liabilities of the Assignor under the Loan Documents and
with respect to the Accounts first arising or accruing from and after the date
hereof, including all obligations to make advances thereunder.


IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of ______________, 201[__].




[SIGNATURE BLOCKS TO BE ADDED]








____________________________
1 
This is to be the same as Schedule II to this Mezzanine Loan Purchase Agreement

2 
Schedule B should be marked “None.”








--------------------------------------------------------------------------------






EXHIBIT D
ALLONGE TO PROMISSORY NOTE


This Allonge, dated as of ______________ __, 201_, is attached to and made a
part of that certain [Promissory Note] in the principal sum of $_________, dated
as of _____, 20__, and made by ________________, a ____________, to the order of
___________________________, a __________________________ (“Assignor”), for the
purpose of annexing thereto the following endorsement:
Pay to the order of _________________________________________________

_____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
(“Assignee”), its successors and/or assigns, without recourse, representation or
warranty, express or implied, by the undersigned, except as expressly set forth
in Section 4.2 of that certain Mezzanine Loan Purchase Agreement dated as of
August 20, 2018, between Assignor, as seller, and Assignee, as purchaser.




 
 
_____________________, a ____________
 
 
 
 
 
 
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:



[NO FURTHER TEXT ON THIS PAGE]









